         Case 2:18-cv-00514-RSM Document 14 Filed 05/26/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE


  TIM TUCKER,

                        Plaintiff,                          Case No. C18-514RSM

                  v.
                                                            ORDER
  JOHN SCHWAN, CTI INDUSTRIES, et al.,

                        Defendants.



       By Minute Order dated May 4, 2020, (dkt #13), Plaintiff was directed to show cause by

May 22, 2020, why this action should not be dismissed for failure to prosecute and failure to

comply with the Court’s previous order, pursuant to Fed. R. Civ. P. 41(b). To date, no response

has been filed.

       This action is hereby DISMISSED without prejudice.



       DATED this 26th day of May, 2020.




                                             A
                                             RICARDO S. MARTINEZ
                                             UNITED STATES DISTRICT JUDGE
